DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a transmission device for transmitting pressure data information based on each of the generated inputs” in claim 32; and 
“a processing unit for receiving the pressure data information and for selecting, for each of the plurality of sensors, one of a plurality of levels of a likelihood of tissue damage based on the pressure data information and a predetermined time period” in claim 32.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 33 and 46 are objected to because of the following informalities:
in claim 33, line 2: “GPS” should be “global positioning system”;
in claim 46, line 3: “LCD” should be “liquid crystal display”; and
in claim 46, line 4: “USB” should be “universal serial bus”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 41 recites “wherein the one of a plurality of levels of likelihood of tissue damage is selected based on a difference in temperature information from a first site and a second site” in lines 1-3, which is clearly a computer-implemented recitation.  Under the current guidelines of 35 USC 112, the specification fails to support a claim that defines the invention in functional language specifying a desired result when the specification does not sufficiently identify how the invention achieves the claimed function.  For there to be sufficient disclosure for a computer-implemented claim limitation, it is not enough that one skilled in the art could write a program to achieve the claimed function.  Rather, the specification must disclose the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function in sufficient detail such that one of ordinary skill can reasonably conclude that the inventor invented the claimed subject matter. See Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, Fed. Reg. Vol. 76, No. 27, February 9, 2011, p. 7162-7175 (“the Supplementary Examination Guidelines”).  With respect to claim 41, this claim is rejected under §112, first paragraph, based on lack of written description because the specification fails to provide the algorithm (e.g., the necessary steps and/or flowcharts) that performs the claimed function of both (1) selecting, for each of the plurality of sensors, one of a plurality of levels of a likelihood of tissue damage based on the pressure data information and a predetermined time period and (2) wherein the one of a plurality of levels of likelihood of tissue damage is selected based on a difference in temperature information from a first site and a second site.  The specification discloses how to use pressure or temperature for the selecting, but does not disclose how to use both for the selecting.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites “the remote display” in line 12, but it is not clear if this recitation is the same as, related to, or different from “a display” of claim 32, line 10.  If they are the same, consistent terminology should be used.  If they are different or related, their relationship should be made clear.  Also, if they are different or related, there is insufficient antecedent basis for “the remote display” in line 12.
Claim 32 recites “the display presenting or logging the remote display to a second user” in lines 11-12, which is a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claims 33-51 are rejected by virtue of their dependence from claim 32.
Claim 34 recites “wherein the second user is a healthcare practitioner” in line 1, but it is not clear what the meaning of this recitation is.  First, if it is intended that the second user is part of the claimed invention, the claim is improper under 35 USC 101 (see the below 101 rejection).  Second, if the second user is not intended to be part of the claimed invention, it is not clear how this recitation carries any meaning since it further specifies an element that is not part of the claimed invention.  Third, this recitation seems to further define an action step in an apparatus claim, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 35 recites “wherein the second user is monitoring a plurality of first users” in lines 1-2, but it is not clear what the meaning of this recitation is.  First, if it is intended that the second user is part of the claimed invention, the claim is improper under 35 USC 101 (see the below 101 rejection).  Second, if the second user is not intended to be part of the claimed invention, it is not clear how this recitation carries any meaning since it further specifies an element that is not part of the claimed invention.  Third, this recitation seems to further define an action step in an apparatus claim, which renders the claim indefinite.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 37 recites “wherein the pressure data information is used to manufacture custom foot orthotics” in lines 1-2, which is a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 37 recites “wherein the pressure data information is used to manufacture custom foot orthotics” in lines 1-2, which attempts to claim a process without setting forth any steps involved in the process, which renders the claim indefinite. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” (MPEP 2173.05(q)).
Claim 40 recites “the one of the plurality of levels of the likelihood of tissue damage” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “the one of the plurality of levels of the likelihood of tissue damage for each of the plurality of sensors” of claim 32, lines 10-11.  That is, it is not clear if this recitation is referring to “the one of the plurality of levels of the likelihood of tissue damage” for each sensor or not.  The relationship between these two recitations should be made clear.
Claim 40 recites “a visual display” in line 2, but it is not clear if this recitation is the same as, related to, or different from “a display” of claim 32, line 10 and/or “the remote display” of claim 32, line 12.  The relationship among these three recitations should be made clear.
Claim 41 recites “the one of a plurality of levels of likelihood of tissue damage” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “the one of the plurality of levels of the likelihood of tissue damage for each of the plurality of sensors” of claim 32, lines 10-11.  That is, it is not clear if this recitation is referring to “the one of the plurality of levels of likelihood of tissue damage” for each sensor or not.  The relationship between these two recitations should be made clear.
Claim 48 recites “wherein the processing unit is included in at least one of the input device, the transmission unit and the output device” in lines 1-2, which renders the claim indefinite.  Claim 32 from which claim 48 depends recites an input device, the processing unit, and the output device as separate and distinct elements.  Further, claim 32 recites that the transmission unit is a subcomponent of the input device.  Claim 48 recites that the processing unit is actually conflated with one of the input device, the transmission unit, and the output device, which contradicts the listing of separate and distinct elements of claim 32.  This contradiction renders claim 48 indefinite.  Alternatively, it is not clear how many elements there are in the claimed system since it appears from claim 48 that seemingly separate and distinct elements may actually be the same element.  This creates confusion as to which and how many elements are required by the claimed system.  This confusion renders claim 48 indefinite.
Claim 49 recites “wherein the processing unit maps the pressure information for use in an offloading pressure system for the first user” in lines 1-2, which is a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 49 recites “wherein the processing unit maps the pressure information for use in an offloading pressure system for the first user” in lines 1-2, which attempts to claim a process without setting forth any steps involved in the process, which renders the claim indefinite. “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” (MPEP 2173.05(q)).
Claim 50 recites “wherein the predetermined time period is selected by the second user” in lines 1-2, which is a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 51 recites “wherein a variable for determining a threshold for one of a plurality of levels of a likelihood of tissue damage is selected by the second user” in lines 1-2, which is a method step in an apparatus claim.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)).
Claim 51 recites “one of a plurality of levels of a likelihood of tissue damage” in lines 1-2, but it is not clear if this recitation is the same as, related to, or different from “the one of the plurality of levels of the likelihood of tissue damage for each of the plurality of sensors” of claim 32, lines 10-11.  The relationship between these two recitations should be made clear.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 32-51 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 32 recites “a transmission device for transmitting pressure data information based on each of the generated inputs” in lines 5-6, which is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, a corresponding structure of this element includes a “human circuit” (paragraph 0068 of the specification). As such, the claimed invention improperly includes a human being as part of the claimed invention.
Claims 33-51 are rejected by virtue of their dependence from claim 32.
Claim 34 recites “wherein the second user is a healthcare practitioner” in line 1.  If it is intended that the second user is part of the claimed invention, the claim is improper under 35 USC 101 for improperly including a human being as part of the claimed invention.
Claim 35 recites “wherein the second user is monitoring a plurality of first users” in lines 1-2. If it is intended that the second user is part of the claimed invention, the claim is improper under 35 USC 101 for improperly including a human being as part of the claimed invention.

Claims 32, 34-46, and 48-52 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 32, 34-46, and 48-52 are directed to a method of sensor-based quantification and analysis using a computational algorithm, which is an abstract idea.  Claims 32, 34-46, and 48-52 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 32 is as follows:
Step 1: Claim 32 is drawn to a machine.
Step 2A – Prong One: Claim 32 recites an abstract idea.  In particular, claim 1 recites the following limitations: 
[A1] selecting, for each of the plurality of sensors, one of a plurality of levels of a likelihood of tissue damage based on the pressure data information and a predetermined time period
The element [A1] of claim 32 is drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 32 recites the following limitations that are beyond the judicial exception:  
[A2] an input device worn by a first user including a plurality of sensors, each sensor for generating an input based on a pressure; and 
[B2] a transmission device for transmitting pressure data information based on each of the generated inputs; 
[C2] a processing unit for receiving the pressure data information and for selecting…; and 
[D2] an output device including a display that presents or logs the one of the plurality of levels of the likelihood of tissue damage for each of the plurality of sensors, the display presenting or logging the remote display to a second user.
These elements [A2]-[D2] of claim 32 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Also, the elements [B2]-[D2] are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  Further, the element [D2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply displaying the results of the algorithm that uses conventional, routine, and well known elements.
Step 2B: Claim 32 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the sensors are nothing more than pressure sensors.  Such pressure sensors are conventional as evidenced by: 
U.S. Patent Application Publication No. 2008/0108913 (Lengsfeld) discloses that pressure sensors are known in the art (paragraph 0013 of Lengsfeld);
U.S. Patent No. 6,392,550 (Najor) discloses that resistive pressure sensors are known in the art (col. 2, lines 40-65 of Najor); 
U.S. Patent No. 6,505,522  (Wilssens) discloses that resistive pressure sensors are typical (col. 2, lines 10-25 of Wilssens); and
U.S. Patent Application Publication No. 2009/0129556 (AHN) discloses that resistive pressure sensors are known in the art (paragraph 0062 of AHN).
Further, the elements [B2]-[D2] do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 34-46 and 48-51 depend from claim 32, and recite the same abstract idea as claim 32.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 38: “wherein the plurality of sensors comprises a resistive sensor” (resistive pressure sensors do not integrate the exception into a practical application since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply data gathering and do not amount to significantly more since resistive pressure sensors are conventional, routine, and well known elements – see col. 2, lines 40-65 of U.S. Patent No. 6,392,550 disclosing that resistive pressure sensors are known in the art; col. 2, lines 10-25 of U.S. Patent No. 6,505,522 disclosing that resistive pressure sensors are typical; paragraph 0062 of U.S. Patent Application Publication No. 2009/0129556 disclosing that resistive pressure sensors are known in the art).  
Claim 40: “wherein the display presents the one of the plurality of levels of the likelihood of tissue damage using a visual display, and the visual display is configured to display at least one area corresponding to a location of one of the plurality of sensors” (a  standard computer component such as a visual display does not integrate the exception into a practical application and does not amount to significantly more than the above-judicial exception; see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  
Claim 41: “additionally comprising at least one sensor capable of sensing at least one of moisture, temperature, GPS status, acceleration, angular velocity, blood flow, blood content, physiological phenomena and environmental content” (from claim 33) (temperature sensors do not integrate the exception into a practical application since it is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply data gathering and do not amount to significantly more since temperature sensors are conventional, routine, and well known elements – see paragraphs 0057-0058 and 0061 of U.S. Patent Application Publication No. 2004/0019303 disclosing that resistive temperature sensor are conventional and paragraph 0038 of U.S. Patent Application Publication No. 2003/0163053 disclosing that resistive temperature sensor are well-known);  
Claim 42: “wherein the transmission device transmits the pressure information remotely from the input device” (the transmission devices being standard computer components that do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception; see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  
Claim 43: “wherein the processing unit receives the pressure information remotely from the input device” (the processing units being standard computer components that do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception; see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  
Claim 44: “wherein the output device stores the one of the plurality of levels of the likelihood of tissue damage remotely from the input device” (the output devices, such as memories or databases, being mere computer components that do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception; see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  
Claim 45: “wherein the output device stores the one of the plurality of levels of the likelihood of tissue damage for at least one sensor of the plurality of sensors” (the output devices, such as memories or databases, being mere computer components that do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception; see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  
Claim 46: “wherein the output device comprises at least one of clothing, a wristband, a smartphone, a heads-up display device, a tongue display device, a back display, a television, a web-based application, a LCD display, a computer application, a cellular telephone, a personal laptop, a USB key, and a dongle” (standard computer components, such as laptops, LCD displays, computer applications, do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception; see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).  
Claim 48: “wherein the processing unit is included in at least one of the input device, the transmission unit and the output device” (the processing units, transmission units, and output devices being standard computer components that do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception; see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
The analysis of claim 52 is as follows:
Step 1: Claim 52 is drawn to a process.
Step 2A – Prong One: Claim 52 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
[A1] receiving the pressure information; 
[B1] selecting, for each of the plurality of sensors, one of a plurality of levels of a likelihood of tissue damage based on the pressure information and a predetermined time period
The elements [A1]-[B1] of claim 52 is drawn to an abstract idea since (1) they involve mathematical concepts in the form of mathematical relationships, mathematical formulas or equations, and/or mathematical calculations; and/or (2) they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 52 recites the following limitations that are beyond the judicial exception:  
[A2] generating an input based on a pressure, using a plurality of sensors, the plurality of sensors worn by a first user; and 
[B2] transmitting pressure information based on the input; 
[C2] presenting or logging the one of the plurality of levels of the likelihood of tissue damage for each of the plurality of sensors to a second user.
These elements [A2]-[C2] of claim 52 do not integrate the exception into a practical application of the exception.  In particular, the element [A2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Also, the elements [B2]-[C2] are merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  Further, the element [C2] is merely adding insignificant extra-solution activity to the judicial exception, i.e., simply displaying the results of the algorithm that uses conventional, routine, and well known elements.
Step 2B: Claim 52 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [A2] is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the sensors are nothing more than pressure sensors.  Such pressure sensors are conventional as evidenced by: 
U.S. Patent Application Publication No. 2008/0108913 (Lengsfeld) discloses that pressure sensors are known in the art (paragraph 0013 of Lengsfeld);
U.S. Patent No. 6,392,550 (Najor) discloses that resistive pressure sensors are known in the art (col. 2, lines 40-65 of Najor); 
U.S. Patent No. 6,505,522  (Wilssens) discloses that resistive pressure sensors are typical (col. 2, lines 10-25 of Wilssens); and
U.S. Patent Application Publication No. 2009/0129556 (AHN) discloses that resistive pressure sensors are known in the art (paragraph 0062 of AHN).
Further, the elements [B2]-[C2] do not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-33, 39-40, 42, 44-48, and 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8-11, 13-14, and 17-18 of U.S. Patent No. 10,004,428 (the reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 or 17 of the reference patent includes all the features of claim 32, 44, or 45 of the present application.
Claim 5 of the reference patent includes all the features of claim 32, 44, or 45 of the present application.
Claim 6 of the reference patent includes all the features of claim 32, 42, 44, or 45 of the present application.
Claim 8 of the reference patent includes all the features of claim 40 of the present application.
Claim 9 of the reference patent includes all the features of claim 46 of the present application.
Claim 10 of the reference patent includes all the features of claim 33 of the present application.
Claim 11 of the reference patent includes all the features of claim 48 of the present application.
Claim 13 or 14 of the reference patent includes all the features of claim 39 of the present application.
Claim 17 of the reference patent includes all the features of claim 47 of the present application.
Claim 18 of the reference patent includes all the features of claim 52 of the present application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 32, 34-37, 39-40, and 42-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication Number 2009/0070939 (Hann), in view of U.S. Patent Application Publication No. 2005/0165284 (Gefen), and further in view of  U.S. Patent Application Publication No. 2004/0133120 (Frei).
Hann discloses a sensor-based quantification and analysis system, comprising: an input device  (a multi-layered support surface of Hann) worn by a first user (the shoe liner of Hann; paragraphs 0016 and 0056 of Hann) including a plurality of sensors (the array 21 of Hann), each sensor for generating an input based on a pressure (FIG. 3; paragraph 0051 of Hann), each sensor generating an input based on a force, and a transmission device for transmitting pressure data information based on each of the generated inputs (the wired circuit carrying signals 32 of Hann); a processing unit (the signal analyzer 35 of Hann); and an output device (the video imaging unit 34 of Hann).
Hann discloses that the processing unit (the signal analyzer 35 of Hann) is programmed to detect pressure points that exceed a preset limit as well as pressure points of a given level that last for more than a preset limit of time in which the results of the analysis may also be fed to the video imaging system and displayed as a visual alarm as part of the mat display 36, and the analysis results may also be used to trigger an audio alarm 37 when excessive conditions have been identified by the signal analyzer (paragraph 0060 of Hann).  Hann does not disclose processing unit configured for selecting, for each of the plurality of sensors, one of a plurality of levels of a likelihood of tissue damage based on the pressure data information and a predetermined time period.  However, it is known to track the extent of disease over time so as to provide an early warning of a medical condition such that areas of risk can be identified (paragraphs 0153 and 0186 of Gefen).1  Categories of risk/burden may be determined by counting the number of events of a particular condition occurring (paragraph 0137 of Frei).2 Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to count the number of times the pressure points exceeded a preset limit for a predetermined time of Hann so as to identify areas of risk/burden for ulcers.  Hann discloses the use of a display map to output the conditions of the areas under examination (paragraphs 0051 and 0060 of Hann).  In particular, Hann provides a display for all the pressure points (paragraph 0060 of Hann).  It would have been obvious to one of ordinary skill in the art at the time of invention to output a display map showing the areas of interest including the identified areas of risk/burden for ulcers for all points since it permits easy recognition of the areas of risk.  
Claim Interpretation #1
With respect to claim 32, the combination teaches or suggests a sensor-based quantification and analysis system, comprising: 
an input device (a multi-layered support surface of Hann) worn by a first user (the shoe liner of Hann; paragraphs 0016 and 0056 of Hann) including a plurality of sensors (the array 21 of Hann), and a transmission device for transmitting pressure data information based on each of the generated inputs (FIG. 3; paragraph 0051 of Hann; paragraph 0055 of Hann - electrical connection to the sensor array is provided by a cable connected to a processor or by wireless (RF) transmission); 
a processing unit for receiving the pressure data information and for selecting, for each of the plurality of sensors, one of a plurality of levels of a likelihood of tissue damage based on the pressure data information and a predetermined time period (the signal analyzer 35 of Hann modified to count the number of times the pressure points exceeded a preset limit for a predetermined time so as to identify areas of risk/burden for ulcers); and 
an output device including a display that presents or logs the one of the plurality of levels of the likelihood of tissue damage for each of the plurality of sensors, the display presenting or logging the remote display to a second user (the video imaging unit 34 of Hann as modified above (paragraph 0060 of Hann) and the memory/computer storage/database (paragraphs 0062-0063 and 0066 of Hann)). 
With respect to claims 34-35 and 37, the recitations of these claims do not structurally distinguish the claimed system from the combination since they recite “uses” or “actions” to which the combination is capable of performing.
With respect to claim 36, the combination teaches or suggests that the processing unit is configured to select based on the pressure data information, at least one of: step impact, step count, cadence, activity type, activity mapping, input device usage, input device compliance, kinetic parameters, kinematic parameters, performance indicators and optimization variables (paragraphs 0056 and 0064 of Hann).
With respect to claim 39, the combination teaches or suggests that the each of the plurality of sensors corresponds to a portion of a first user's feet (a multi-layered support surface of Hann in the shoe liner of Hann; paragraphs 0016 and 0056 of Hann).
With respect to claim 40, the combination teaches or suggests that the display presents the one of the plurality of levels of the likelihood of tissue damage using a visual display, and the visual display is configured to display at least one area corresponding to a location of one of the plurality of sensors (the display map showing the areas of interest including the identified areas of risk/burden for ulcers; paragraphs 0051 and 0060 of Hann).
With respect to claim 42, the combination teaches or suggests that the transmission device transmits the pressure information remotely from the input device (paragraph 0055 of Hann - electrical connection to the sensor array is provided by a cable connected to a processor or by wireless (RF) transmission).
With respect to claim 43, the combination teaches or suggests that the processing unit receives the pressure information remotely from the input device (paragraph 0055 of Hann - electrical connection to the sensor array is provided by a cable connected to a processor or by wireless (RF) transmission).
With respect to claim 44, the combination teaches or suggests that the output device (the video imaging unit 34 of Hann (paragraph 0060 of Hann) and/or the memory/computer storage/database (paragraphs 0062-0063 and 0066 of Hann)) stores the one of the plurality of levels of the likelihood of tissue damage remotely from the input device (paragraph 0055 of Hann - electrical connection to the sensor array is provided by a cable connected to a processor or by wireless (RF) transmission; there is a connection from the processor to the visual display and the memory/computer storage/database such that the visual display and/or the memory/computer storage/database are remove from the sensor array). 
With respect to claim 45, the combination teaches or suggests that the output device stores the one of the plurality of levels of the likelihood of tissue damage for at least one sensor of the plurality of sensors (the video imaging unit 34 of Hann as modified above (paragraph 0060 of Hann) and/or the memory/computer storage/database (paragraphs 0062-0063 and 0066 of Hann)).
With respect to claim 46, the combination teaches or suggests that the output device comprises at least one of clothing, a wristband, a smartphone, a heads-up display device, a tongue display device, a back display, a television, a web-based application, a LCD display, a computer application, a cellular telephone, a personal laptop, a USB key, and a dongle (the LCD display of Hann; paragraph 0063 of Hann).
With respect to claim 47, the combination teaches or suggests that the input device comprises a portion of at least one of clothing, blankets, pads, undergarments, belts, jewelry, insoles, orthotics, socks, shoes, inserts, casts, air-casts, splints, prosthetics, dressings, and tubular sleeves (the shoe of Hann; paragraphs 0016 and 0056 of Hann).  
With respect to claim 49, the combination teaches or suggests that the processing unit maps the pressure information for use in an offloading pressure system for the first user (the signal analyzer generates the map showing the areas of interest including the identified areas of risk/burden for ulcers; paragraphs 0051 and 0060 of Hann).
With respect to claim 50, the combination teaches or suggests that the predetermined time period is selected by the second user (a time unit is selected for the analysis).  
With respect to claim 51, the combination teaches or suggests that a variable for determining a threshold for one of a plurality of levels of a likelihood of tissue damage is selected by the second user (thresholds for the risk categories is selected for the analysis).
With respect to claim 52, the combination teaches or suggests a quantification and analysis method, comprising: 
generating an input based on a pressure, using a plurality of sensors (the array 21 of Hann), the plurality of sensors worn by a first user (the shoe liner of Hann; paragraphs 0016 and 0056 of Hann);
 transmitting pressure information based on the input (FIG. 3; paragraph 0051 of Hann; paragraph 0055 of Hann - electrical connection to the sensor array is provided by a cable connected to a processor or by wireless (RF) transmission); 
receiving the pressure information (the signal analyzer 35 of Hann receives the information);
selecting, for each of the plurality of sensors, one of a plurality of levels of a likelihood of tissue damage based on the pressure information and a predetermined time period (the signal analyzer 35 of Hann modified counts the number of times the pressure points exceeded a preset limit for a predetermined time so as to identify areas of risk/burden for ulcers); and 
presenting or logging the one of the plurality of levels of the likelihood of tissue damage for each of the plurality of sensors to a second user (the video imaging unit 34 of Hann as modified above (paragraph 0060 of Hann) and the memory/computer storage/database (paragraphs 0062-0063 and 0066 of Hann)). 
Claim Interpretation #2
With respect to claim 32, the combination teaches or suggests a sensor-based quantification and analysis system, comprising: 
an input device (a multi-layered support surface of Hann) worn by a first user (the shoe liner of Hann; paragraphs 0016 and 0056 of Hann) including a plurality of sensors (the array 21 of Hann), and a transmission device for transmitting pressure data information based on each of the generated inputs (FIG. 3; paragraph 0051 of Hann; paragraph 0055 of Hann - electrical connection to the sensor array is provided by a cable connected to a processor or by wireless (RF) transmission); 
a processing unit for receiving the pressure data information and for selecting, for each of the plurality of sensors, one of a plurality of levels of a likelihood of tissue damage based on the pressure data information and a predetermined time period (the signal analyzer 35 of Hann modified to count the number of times the pressure points exceeded a preset limit for a predetermined time so as to identify areas of risk for ulcers); and 
an output device including a display that presents or logs the one of the plurality of levels of the likelihood of tissue damage for each of the plurality of sensors, the display presenting or logging the remote display to a second user (the processor 22 which includes the signal analyzer 35 and the video imaging unit 34 of Hann as modified above; paragraph 0060 of Hann - provides display of all the pressure points). 
With respect to claim 48, the combination teaches or suggests that the processing unit is included in at least one of the input device, the transmission unit and the output device (the signal analyzer 35 is included in the processor 22).  

Claims 33 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hann, in view of Gefen, and further in view of Frei, and further in view of U.S. Patent Application Publication No. 2001/0044588 (Mault).
With respect to claim 33, the combination teaches or suggests a system as described above which includes a plurality of sensors. The combination does not specifically disclose a different sensor that senses supersensory data. Mault discloses a monitor system which allows a person to remotely monitor a physical parameter of a patient. Mault further discloses the system wherein the input device further includes a sensor that senses supersensory data (paragraph 0039 of Mault - the sensor system may also comprise a microphone, video camera, other imaging device, motion sensor, accelerometer, indirect calorimeter, spirometer, respiration detector, sleep apnea detector, heart sensor, immunological sensor, fluid detection or analysis device, blood glucose monitor, diaper wetting sensor, or other physiological monitor or ambient condition monitor). It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the combination to include another sensor, similar to that disclosed by Mault, so as to provide additional information during quantification and analysis.  Thus, the combination teaches or suggests at least one sensor capable of sensing at least one of moisture, temperature, GPS status, acceleration, angular velocity, blood flow, blood content, physiological phenomena and environmental content (claim 33). 
With respect to claim 33, the combination teaches or suggests a system, wherein the input device further includes a temperature sensor (paragraphs 0017-0018 of Mault) and a moisture sensor (paragraph 0018 of Mault), the transmission circuitry transmits information based on a temperature sensed by the temperature sensor and a moisture sensed by the moisture sensor, and the output device presents the information based on the temperature and the moisture (paragraph 0019 of Mault - a physician may monitor temperature and any other parameter using a physician’s computer; the sensor system has a connection to the communications network). It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the combination to include a temperature and hydration sensor, similar to that disclosed by Mault, to aid in diagnosis. 
With respect to claim 46, the combination teaches or suggests that the output device comprises at least one of clothing, a wristband, a smartphone, a heads-up display device, a tongue display device, a back display, a television, a web-based application, a LCD display, a computer application, a cellular telephone, a personal laptop, a USB key, and a dongle (paragraph 0037 of Mault teaches a laptop as an output device; it would have been obvious to use a laptop computer as the output device since it is a simple substitution of one known element for another to obtain predictable results.).

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hann, in view of Gefen, and further in view of Frei, and further in view of U.S. Patent No. 6,155,120 (Taylor).
Hann discloses a sensor-based quantification and analysis system, comprising: an input device  (a multi-layered support surface of Hann) worn by a first user (the shoe liner of Hann; paragraphs 0016 and 0056 of Hann) including a plurality of sensors (the array 21 of Hann), each sensor for generating an input based on a pressure (FIG. 3; paragraph 0051 of Hann), each sensor generating an input based on a force.  Taylor teaches a piezoresistive foot pressure sensor (abstract, col. 4, lines 30-67, col. 8, line 30 to col. 11, lines 67; FIGS. 7A-7H of Taylor).  It would have been obvious to one having ordinary skill in the art, at the time of invention, to use the sensors of Taylor as the sensors of Hann since it is a simple substitution of one known element for another to obtain predictable results.  Thus, the combination teaches or suggests that the plurality of sensors comprises a resistive sensor (the piezoresistive sensors of Taylor).

Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hann, in view of Gefen, and further in view of Frei, and further in view of WO 2009/005373 (Russell)(cited by Applicant).
Russell teaches a sensor-based quantification and analysis system, comprising: an input device including a plurality of sensors (the temperature sensitive elements 4 of Russell), each sensor for generating an input based on a temperature; and a transmission device (the wireless transceiver 19 of Russell) for transmitting temperature information based on each of the inputs; a processing unit (the central processing unit of Russell; “A central unit can communicate wirelessly with both electronic insoles and this can be used to analyse the temperature and provide comparison data. Each individual insole can comprise simple electronics for only measuring temperature and transmitting to the processing unit. This processing unit can then analyze data and provide feedback to the user. The processing device could be a mobile phone, PDA, PC or custom device”; page 10, lines 9-13 of Russell) for receiving the temperature information and for identifying whether a temperature difference between a plantar site and one or more other plantar sites exceeds a tissue damage threshold (“The system is arranged to detect and compare differences between the user’s feet temperature” (abstract of Russell); “applying at least one algorithm to said user’s foot temperature data to detect and compare said received user’s foot temperature with acquired foot temperature data relating to temperature of the user’s other foot, to detect a difference over a period of time” (page 3 of Russell); “a processor arranged to receive and compare user temperature data from the temperature sensing element(s) to detect a difference beyond a threshold in temperature sensed by the temperature sensor units” (page 4 of Russell); “comparing the foot temperature data relating to each foot for a difference beyond a threshold in temperature of each foot indicative of increased risk of foot ulceration” (page 4 of Russell); “Temperature sensing elements 4 are incorporated within both the left and right footwear and a detected temperature comparison is made between each foot to determine any local difference between each foot. This difference is used to determine the likelihood of ulceration and alert the patient of the need to seek further professional advice” (page 5 of Russell); “The evaluation process compares the temperature for each sensing zone of the foot within the shoe with those identical areas from the other foot as well as comparing temperature between adjacent areas on the same foot for each individual foot. Increased local temperature (being the temperature between adjacent areas of a foot or between feet) may be caused as a result of either physical activity or time of day variations as well as inflammation” (page 9 of Russell)); and an output device including a display that provides an alert if the temperature difference between the plantar site and the one or more other plantar sites exceeds the tissue damage threshold (“output an audible or visual alarm in the event of a difference beyond a threshold to alert the user of a potential adverse health problem” (abstract of Russell); “outputting by said separate module an audible or visual alarm to alert a user of a potential adverse health problem” (page 3 of Russell); “output an audible or visual alarm in the event of a difference beyond a threshold in temperature sensed by the temperature sensor units, to alert a user of a potential adverse health problem” (page 4 of Russell); “This difference is used to determine the likelihood of ulceration and alert the patient of the need to seek further professional advice” (page 5 of Russell); “when an event is initially detected and recorded the processor will activate a local alert to alert the individual being monitored of a potential problem. This alert can be an audible and/or visual alarm. Alternatively, the alert can be transmitted to the individual’s PDA, mobile telephone or other computer type device 25” (page 10 of Russell)).  
 It would have been obvious to one having ordinary skill in the art, at the time of invention, to modify the combination to include that the one of a plurality of levels of likelihood of tissue damage is selected based on a difference in temperature information from a first site and a second site, as disclosed by Russell, since it would provide fallback information regarding ulceration during quantification and analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Paragraphs 0164, 0169, 0173 of U.S. Patent Application Publication No. 2007/0038042 (Freeman) teaches this as well.
        
        2 Paragraph 0036 of U.S. Patent Application Publication No. 2010/0081890 (Li) and claim 16 of U.S. Patent Application Publication No. 2004/0019259 (Brown) teach this as well.